EXHIBIT 10.62 REGO II BORROWER LLC, a Delaware limited liability company (“Assignor”) AND BANK OF CHINA, New York branch (“Assignee”) PARTIAL RELEASE OF ASSIGNMENT OF LEASES AND RENTS Dated: November 15, 2013 Location: 61-35 Junction Blvd., Queens, New York 11374 County: Queens Block: 2080 Lot: 1002 PREPARED BY AND UPON RECORDATION RETURN TO: Sullivan & Cromwell LLP 125 Broad Street New York, New York 10004 Attention: Arthur S. Adler ­SC1:3489147.1 PARTIAL RELEASE OF ASSIGNMENT OF LEASES AND RENTS THIS PARTIAL RELEASE OF ASSIGNMENT OF LEASES AND RENTS , is made as of November 15, 2013, by and between REGO II BORROWER LLC, a Delaware limited liability company having its principal place of business at c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey 07652 (“ Assignor ”), and Bank of China, New York branch, having an address at 410 Madison Avenue, New York, New York 10017 (“ Assignee ”). WI T N E S S E T H: WHEREAS , Assignor has previously executed and delivered to Assignee that certain Assignment of Leases and Rents, dated as of November 30, 2011 (the “ Assignment ”), which Assignment was recorded on January 4, 2012 in the Office of the City Register, Queens County (the “ City Register's Office ”) as CFRN#2012000002918; WHEREAS , the Assignment was given in connection with a loan in the principal amount of $275,000,000 pursuant to a certain loan agreement, dated as of November 30, 2011, between Assignor and Assignee (the “ Loan Agreement ”); WHEREAS , in connection with the Loan Agreement, Assignor, as mortgagor, delivered to Assignee, as mortgagee, that certain Consolidated, Amended and Restated Mortgage, Assignment of Leases and Rents and Security Agreement, dated as of November 30, 2011, and recorded on January 4, 2012 in the Office of the City Register, Queens County as CRFN #2012000002917 (the “ Mortgage ”); WHEREAS , pursuant to a certain Partial Release of Mortgage of even date herewith and intended to be recorded in the Office of the City Register, Queens County simultaneously herewith, Assignor has requested and Assignee has agreed to release a certain portion of the real property encumbered by the Mortgage as further described on Exhibit A (the “ Released Property ”) from the lien and operation of the Mortgage, and in connection therewith, Assignee desires to also release such Released Property from the Assignment; WHEREAS , in connection therewith, Mortgagee hereby releases the Released Property from the Assignment. (Signature pages follow) ­SC1:3489147.1 LENDER : BANK OF CHINA, NEW YORK BRANCH By: /s/ Raymond Qiao Name: Raymond Qiao Title: First Vice President [Signature Page to Partial Release of Assignment of Lease and Rents] STATE OF NEW YORK ) ) ss.: COUNTY OF NEW YORK) On the 12 th day of November,2013, before me, the undersigned, personally appeared Raymond Qiao, First Vice President, personally known to me or proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the within instrument and acknowledged to me that he executed the same in his capacity, and that by his signature on the instrument, the individual, or the person upon behalf of which the individual acted, executed the instrument. /s/ Kenneth Ngew Lee R> Notary Public Kenneth Ngew Lee Notary Public, State of New York No. 01LE4834707 Qualified in Nassau County Commission Expires October 31, 2017 [Signature Page to Partial Release of Assignment of Lease and Rents] Exhibit A (Released Property) The Condominium Unit (the “Unit”) in the premises known as Rego II Condominium and by the street number 61-01 Junction Boulevard, Rego Park, Borough of Queens, City and State of New York, said Unit being designated and described as “Upper Unit” in the declaration (“Declaration”) establishing a plan for condominium ownership of said premises under Article9-B of the Real Property Law of the State of New York (the “Condominium Act”), dated March 8, 2013 and recorded in the Office of the City Register of The City of New York (the “City Register’s Office”) on November 6, 2013 as CRFN 2013000458265 and also designated as Tax Lot 1002 in Block 2080 of the Borough of Queens on the Tax Map of the Real Property Assessment Department of The City of New York and on the Floor Plans of said building, certified by Luigi Pio Russo, Architect, and filed in the Real Property Assessment Department of the City of New York as Condominium Plan No. 875, and also recorded in the City Register’s Office on November 6, 2013 as CRFN 2013000458266. The premises within which the Unit is (are) located are more particularly described in ExhibitB attached hereto and made a part hereof. All capitalized terms herein which are not separately defined herein shall have the meanings given to those terms in the Declaration or in the by-laws of Rego II Condominium. (Said by-laws, as the same may be amended from time to time, are hereinafter referred to as the “By-Laws.”) Together with an undivided 0.5 percentage interest in the General Common Elements (as such term is defined in the Declaration). ­SC1:3489147.1 EXHIBIT B PARCEL I ALL THAT CERTAIN PLOT, PIECE OR PARCEL OF LAND, SITUATE, LYING AND BEING IN THE BOROUGH OF QUEENS, COUNTY OF QUEENS, CITY AND STATE OF NEW YORK, BOUNDED AND DESCRIBED AS FOLLOWS: BEGINNING AT THE CORNER FORMED BY THE INTERSECTION OF THE SOUTHERLY SIDE OF HORACE HARDING EXPRESSWAY, FORMERLY HORACE HARDING BOULEVARD
